DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-20 are pending in the instant application.  Claims 3, 6, 13, and 16 have been cancelled.  Claims 1 and 11 have been amended. No claims have been added. The rejection of the pending claims is hereby made non-final.

Response to Remarks
101
Examiner finds Applicant’s amendments and remarks unpersuasive. As stated in the previous rejection, the pending claims recite methods and systems for event driven billing.  Exemplary claim 1 recites the steps of: receiving, from a user by the at least one processor, first information that relates to a schedule for generating the bill for the account; extracting, from the first information by the at least one processor, at least one criterion for determining the schedule for generating the bill; determining the schedule based on the at least one criterion; and generating the bill based on the determined schedule, wherein the first information includes information indicating that the schedule for generating the bill is to be determined based on an occurrence of a first event of a predetermined event type. These steps describe a method of performance of a financial billing, which is a long prevalent business practice that merchants and financial institutions have used for many years. The generating and distribution of billing data to a user is as fundamental to business as the economic concepts that were identified as abstract ideas by the Supreme Court, such as intermediated settlement (Alice Corp) and risk hedging (Bilski).  The claims as a whole are similar to the claimed invention of the aforementioned claimed invention of the preceding cases, which were described as directed to an abstract idea found to be concepts relating to mitigating risks such as mitigating settlement risk, where this was found to be a fundamental economic practice and/or certain method of organizing human activity.  Therefore, the claims are directed to an abstract idea.  Looking at the combination of the elements as recited in the pending claims, the examiner submits that the pending claims also fail to show an inventive concept, unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception were individually conventional but taken together provided an inventive concept because they improved a technical field, the pending claims do not invoke any of the considerations that courts have identified as providing significantly more than the exception.  The combination of the elements is no more than the sum of their parts, and provides nothing more than mere automation of a payment process that were in years past performed manually by retailers when engaging with a customer.  Mere automation of an economic business practice does not provide significantly more.  For the aforementioned reasoning, the claims are found to be ineligible, and the rejection of the pending claims in view of 35 USC 101 is hereby maintained.
103
Applicant’s arguments and amendments the previous office action is now moot and the claims have been given further searching and consideration. Consequently, please find a new rejection below addressing the amended claims. 


Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claim(s) 1-5 are directed to methods and systems for locating and efficiently transferring found items between different locations within the same establishment (see at least paragraph [0004] and at least claim 1 of the pending application), which is considered an abstract idea.  The claim(s), when examined on a limitation-by-limitation basis and in ordered combination, do not include inventive concept.
Abstract Idea Analysis
Exemplary claim 1 recites the following abstract concepts that are considered to be at least a part of the abstract idea: 
Limitation 1 – receiving, from a user by the at least one processor, first information that relates
         to a schedule for generating the bill for the account;
Limitation 2 – extracting, from the first information by the at least one processor, at least one
                     criterion for determining the schedule for generating the bill;
Limitation 3 – determining the schedule based on the at least one criterion; and
Limitation 4 – generating the bill based on the determined schedule.
	Here, the examiner has found that the claims are not directed to “an improvement to computer technology," 
	collecting, displaying, and manipulating data was found to be a certain method of organizing human activity; creating an index and using that index to search for and retrieve data, was found to be a method of organizing human activity; collecting information, analyzing the information, and displaying certain results, was found to be a certain method of organizing human activity; collecting and comparing known information, was found to be an idea of itself; and data recognition and storage, where this was found to be an idea of itself.  The examiner submits that the claimed invention discloses collecting, storing, displaying, and manipulation of data and display of results, which was found to be an abstract idea.
	
 	As indicated above, the examiner finds the abstract idea to include at least the judicial descriptor(s) of: certain methods of organizing human activity and an idea of ‘itself’.  

Significantly More Analysis
 	In applying step two of the Alice analysis, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).  The examiner looks to see whether there are any “additional features” in the claims that constitute an “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  
 	As an example, the Federal Circuit has indicated that “inventive concept” could be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); But see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.”  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’).”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
	For this step, examiners have been instructed to rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, and conventional.  The courts have, for instance, recognized the following computer functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner:
performing repetitive calculations, 
receiving, processing, and storing data,
electronically scanning or extracting data from a physical document, 
electronic recordkeeping, 
automating mental tasks, and
receiving or transmitting data over a network, e.g., using the Internet to gather data.
See July 2015 Update: Subject Matter Eligibility.  The examiner refers to the following exemplary generically-recited computer elements and their associated functions, which are considered to be routine, conventional, and well-understood:

Generic Computer Element 1 – at least one processor configured to:
receive information from a user related to a schedule
extract criterion for determine the schedule for generating a bill;
determine the schedule based on the at least one criterion; and 
generate the bill based on the determined schedule.
	In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   Dependent claims 2-10 and similarly recite claim 11 and the claims that depend therefrom fail to add language to overcome the deficiencies as noted above, and are therefore similarly rejected.  Appropriate correction and/or clarification is required.
 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7, 9, 10-12, 15-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao et al (US 2009/0222366).


Regarding claim 1, the prior art discloses a method for generating a bill for an account, the method being implemented by at least one processor, the method comprising:
receiving, from a user by the at least one processor, first information that relates to a schedule for generating the bill for the account (see at least paragraph [0051] “user may be prompted with questions to which the user inputs answers with information on solution. This information may also be obtained automatically from a source such as a repository, database or like, or another computer system or like storing or in possession of such information”);
extracting, from the first information by the at least one processor, at least one criterion for determining the schedule for generating the bill (see at least paragraph [0051] “at 205, a user may select appropriate pricing model, for instance, by considering various criteria such as those shown in Table 1, and parameters”);
determining the schedule based on the at least one criterion (see at least paragraph [0051] “the system and method of the present disclosure uses a pricing optimizer and generates a bill schedule”); and
generating the bill based on the determined schedule (see at least paragraph [0051] “the system and method of the present disclosure uses a pricing optimizer and generates a bill schedule”), 
wherein the first information includes information indicating that the schedule for generating the bill is to be determined based on an occurrence of a first event of a predetermined event type (see at least paragraph [0017] “The system may also include means for allocating price to charge during each time unit of the time period based on said charge fee associated with said each pricing model, said budget and said discount rate, and means for generating a bill schedule based on said price to during each time unit”) and based on the periodic time interval that is selected by the user (see at least paragraphs [0046 and 0047] “module 106 may identify the parameters by identifying user's selection of pricing model and retrieving parameters associated with that pricing model from parameter database.”)

Regarding claim 2, the prior art discloses the method of claim 1, wherein the user is a person that is responsible for making payments that relate to the account based on the generated bill (see at least paragraph [0024] “user interface object for allowing user interaction”).


Regarding claim 5, the prior art discloses the method of claim 3, wherein the predetermined event type includes an execution of a transaction that involves an amount that exceeds a predetermined threshold
amount (see at least paragraphs [0015 and 0016] “allocating price to charge during each time unit of the time period based on said charge fee associated with said each pricing model, said budget and said discount rate, and generating a bill schedule based on said price to during each time unit… method for generating bill payment schedule in another aspect may comprise establishing one or more elementary pricing models and one or more pricing parameters”).

Regarding claim 6, the prior art discloses the method of claim 2, wherein the first information includes information indicating that the schedule for generating the bill is to be determined based on a periodic
time interval that is selected by the user (see at least paragraph [0017] “The system may also include means for allocating price to charge during each time unit of the time period based on said charge fee associated with said each pricing model, said budget and said discount rate, and means for generating a bill schedule based on said price to during each time unit”).

Regarding claim 7, the prior art discloses the method of claim 2, wherein the first information includes information indicating that the schedule for generating the bill is to be determined based on a balance
of the account exceeding a threshold dollar amount that is selected by the user (see at least paragraph [0048] “Pricing optimizer 122 computes optimal bill schedule, for example, by using the defined composite pricing model and considering one or more constraints. One or more constraints may include but are not limited to, budget and profit margin”).

Regarding claim 9, the prior art discloses the method of claim 8, wherein the first information includes information indicating that the schedule for generating the bill is to be determined based on a balance
of the account exceeding a threshold dollar amount that is determined by the financial institution (see at least paragraph [0048] “Pricing optimizer 122 computes optimal bill schedule, for example, by using the defined composite pricing model and considering one or more constraints. One or more constraints may include but are not limited to, budget and profit margin”).

Regarding claim 10, the prior art discloses the method of claim 8, wherein the first information includes information indicating that the schedule for generating the bill is to be determined based on a reward
to be provided to a person that is responsible for making payments that relate to the account based on the generated bill (see at least paragraph [0048] to Cao et al “benefits and/or rewards”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (US 2009/0222366) in view of Tsagarakis et al (US 2002/0087455).

Regarding claim 4, the prior art discloses the method of claim 3, but does not explicitly disclose wherein the predetermined event type includes an execution of a transaction that involves a foreign currency.  The examiner submits that Cao et al contemplates the usage of user inputs, criteria, and parameters to generate a billing schedule.  The examiner submits that the inclusion of the usage of foreign currency in at transaction would have been a well-known modification that could have been implemented by one of ordinary skill in the art with a reasonable expectation of success (see at least paragraph [0060] to Tsagarakis et al). The examiner therefore submits that the inclusion of the aforementioned limitation would have been obvious to try.


Regarding claim 8, the prior art discloses the method of claim 1, but does not explicitly disclose wherein the user is affiliated with a financial institution that administers the account. The examiner submits that Cao et al discloses the user communicating with an interface in order to generate a billing schedule for presentation to the user for payment.  The examiner submits that based on the disclosure of Cao et al, a relationship between the financial entity that generates the bill and the user has to be implicitly taught within the reference, and, at minimum, an obvious variant of the system and method as taught by the prior art, and in particular, in view of the disclosure of Tsagarakis et al (see at least paragraph [0060] to Tsagarakis et al). The examiner therefore submits that the inclusion of the aforementioned limitation would have been obvious to try.


Claims 11-12 and 14-20 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687